                                                                             Case 2:18-cv-02107-JCM-CWH Document 61 Filed 02/26/19 Page 1 of 3



                                                                         1   Kevin L. Hernandez, Esq.
                                                                             Nevada Bar No. 12594
                                                                         2   LAW OFFICE OF KEVIN L.
                                                                             HERNANDEZ
                                                                         3   8872 S. Eastern Avenue, Suite 270
                                                                             Las Vegas, Nevada 89123
                                                                         4   T: (702) 563-4450
                                                                             F: (702) 552-0408
                                                                         5   kevin@kevinhernandezlaw.com
                                                                             Attorney for Plaintiff
                                                                         6

                                                                         7                               UNITED STATES DISTRICT COURT

                                                                         8                                       DISTRICT OF NEVADA

                                                                         9   ANDREI GRUIA, an individual;                           Case No.: 2:18-cv-02107-JCM-CWH
                                                                        10                                     Plaintiff,
                                                                        11      v.
Law Office of Kevin L. Hernandez




                                                                        12
                                                                             EQUIFAX INFORMATION SERVICES, LLC, a
                              TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                                                                       STIPULATION AND ORDER OF
                                                                        13   foreign limited-liability company; EXPERIAN
                                  8872 S. Eastern Avenue, Suite 270




                                                                                                                                        DISMISSAL OF DEFENDANT
                                                                             INFORMATION SOLUTIONS, INC., a foreign                 TRANS UNION LLC WITH PREJUDICE
                                      Las Vegas, Nevada 89123




                                                                        14   corporation; TRANS UNION LLC, a foreign
                                                                             limited-liability company; BARCLAYS BANK
                                                                        15   DELAWARE, a foreign corporation; BERLIN-
                                                                             WHEELER, INC., a foreign corporation;
                                                                        16   CAPITAL ONE BANK (USA), N.A., a national
                                                                             banking association; CHASE BANK USA, N.A.,
                                                                        17   a national banking association; CITIBANK, N.A.,
                                                                             a national banking association; CONVERGENT
                                                                        18   OUTSOURCING, INC., a foreign corporation;
                                                                             DISCOVER BANK, a foreign corporation;
                                                                        19   GRANT & WEBER, INC; a domestic
                                                                             corporation; NRA GROUP, LLC dba
                                                                        20   NATIONAL RECOVERY AGENCY, a foreign
                                                                             limited-liability company; ONEMAIN
                                                                        21   FINANCIAL SERVICES, INC., a foreign
                                                                             corporation; SYNCHRONY BANK, a foreign
                                                                        22   corporation; VERIZON WIRELESS SERVICES,
                                                                             LLC; a foreign limited-liability company;
                                                                        23   WEBBANK, a foreign corporation; WELLS
                                                                             FARGO BANK, N.A., a national banking
                                                                        24   association;
                                                                                                                 Defendants.
                                                                        25

                                                                        26           Plaintiff, Andrei Gruia (“Plaintiff”), and Defendant, Trans Union LLC (“Trans Union”)

                                                                        27   (the “Parties”) have resolved all claims, disputes, and differences between the Parties.

                                                                        28           Therefore, Plaintiff and Trans Union, by and through their respective attorneys of record,

                                                                                                                            Page 1 of 3
                                                                             Case 2:18-cv-02107-JCM-CWH Document 61 Filed 02/26/19 Page 2 of 3



                                                                         1   and subject to the court’s approval, respectfully request dismissal of the above-captioned matter

                                                                         2   with prejudice under FRCP 41(a) as to Trans Union, with Plaintiff and Trans Union bearing their

                                                                         3   own attorneys’ fees and costs incurred in this action.

                                                                         4   Respectfully Submitted.

                                                                         5
                                                                              Dated: February 25, 2019                           Dated: February 25, 2019
                                                                         6
                                                                              LAW OFFICE OF                                      ALVERSON TAYLOR & SANDERS
                                                                         7    KEVIN L. HERNANDEZ
                                                                                                                                 /s/ Trevor R. Waite________
                                                                         8    /s/ Kevin L. Hernandez                             Kurt R. Bonds, Esq.
                                                                              Kevin L. Hernandez, Esq.                           Nevada Bar No. 6228
                                                                         9    Nevada Bar No. 12594                               Trevor R. Waite, Esq.
                                                                              8872 S. Eastern Avenue, Suite 270                  Nevada Bar No. 13779
                                                                        10    Las Vegas, Nevada 89123                            6605 Grand Montecito Parkway Suite 200
                                                                              kevin@kevinhernandezlaw.com                        Las Vegas, Nevada 89149
                                                                        11    Attorney for Plaintiff                             efile@alversontaylor.com
                                                                                                                                 Attorneys for Trans Union LLC
Law Office of Kevin L. Hernandez




                                                                        12
                              TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                              Dated: February 25, 2019                           Dated: February 25, 2019
                                                                        13
                                  8872 S. Eastern Avenue, Suite 270




                                                                              LEWIS ROCA ROTHGERBER                              FERNALD LAW GROUP
                                      Las Vegas, Nevada 89123




                                                                        14    CHRISTIE LLP
                                                                                                                                 /s/ Brandon C. Fernald
                                                                        15    /s/ J. Christopher Jorgensen______                 Brandon C. Fernald, Esq.
                                                                              J. Christopher Jorgensen, Esq.                     Nevada Bar No. 10582
                                                                        16    3993 Howard Hughes Pkwy., Suite 600                6236 Laredo Street
                                                                              Las Vegas, NV 89169                                Las Vegas, Nevada 89146
                                                                        17    cjorgensen@lrrc.com                                Brandon.fernald@fernaldlawgroup.com
                                                                              Attorneys for Barclays Bank Delaware               Attorney for Capital One Bank (USA), N.A.
                                                                        18    and Synchrony Bank
                                                                        19
                                                                              Dated: February 25, 2019
                                                                        20
                                                                              NAYLOR & BRASTER
                                                                        21
                                                                              /s/ Andrew J. Sharples
                                                                        22    Jennifer L. Braster, Esq.
                                                                              Nevada Bar No. 9982
                                                                        23    Andrew J. Sharples, Esq.
                                                                              Nevada Bar No. 12866
                                                                        24    1050 Indigo Drive, Suite 200
                                                                              Las Vegas, Nevada 89145
                                                                        25    asharples@nblawnv.com
                                                                              Attorneys for Experian
                                                                        26    Information Solutions, Inc.
                                                                        27
                                                                              ///
                                                                        28

                                                                                                                         Page 2 of 3
                                                                             Case 2:18-cv-02107-JCM-CWH Document 61 Filed 02/26/19 Page 3 of 3



                                                                         1    Dated: February 25, 2019
                                                                         2    SNELL & WILMER LLP
                                                                         3    /s/ Kelly H. Dove
                                                                              Kelly H. Dove, Esq.
                                                                         4    Nevada Bar No. 10569
                                                                              Jennifer L. McBee, Esq.
                                                                         5    Nevada Bar No. 9110
                                                                              3883 Howard Hughes Parkway, Suite 1100
                                                                         6    Las Vegas, Nevada 89169
                                                                              kdove@swlaw.com
                                                                         7    jmcbee@swlaw.com
                                                                              Attorneys for Wells Fargo Bank, N.A.
                                                                         8
                                                                                                                           IT IS SO ORDERED:
                                                                         9

                                                                        10                                                 ____________________________________
                                                                                                                           UNITED STATES DISTRICT JUDGE
                                                                        11
                                                                                                                                  February 27, 2019
                                                                                                                           DATED: ____________________________
Law Office of Kevin L. Hernandez




                                                                        12
                              TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                        13
                                  8872 S. Eastern Avenue, Suite 270
                                      Las Vegas, Nevada 89123




                                                                        14

                                                                        15

                                                                        16

                                                                        17

                                                                        18

                                                                        19
                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                  Page 3 of 3
